Citation Nr: 1415345	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-26 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Widener University School of Law Veterans Law Clinic


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to March 2000.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) that granted his claim of entitlement to service connection for PTSD and assigned an initial 30 percent rating for this disability retroactively effective from June 30, 2007, the date of receipt of his claim for this condition.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for occasions when the disability may have been more severe than at others.).

In another decision since issued in July 2013, during the pendency of this appeal, a local Decision Review Officer (DRO) at the RO increased the rating for the Veteran's PTSD from 30 to 70 percent as of the same retroactive effective date of June 30, 2007.  He since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating VA must make this presumption that he wants an even greater rating unless and until he expressly indicates otherwise).  So this appeal now concerns whether he is entitled to an initial rating higher than 70 percent for his PTSD.

The claim requires further development before being decided on appeal, however, so the Board is remanding the claim to the RO.



REMAND

The Veteran's PTSD was last comprehensively evaluated in September 2010, well over three years ago and before he served a prison sentence.  He therefore needs to be reexamined to reassess the severity of this service-connected disability, especially to determine whether it causes what amounts to total occupational and social impairment as contemplated by 38 C.F.R. § 4.130, Diagnostic Code 9411.

Accordingly, this claim is REMANDED to the RO for the following additional development and consideration:

1.  Schedule a VA psychiatric examination to reassess the severity of the Veteran's PTSD.  All symptoms and manifestations of this service-connected disability must be indicated and discussed in terms of the effect on the Veteran's social and occupational functioning.  Also to this end, a Global Assessment of Functioning (GAF) score should be provided and the extent of the GAF score attributable to the service-connected PTSD explained.  In the event the examiner determines the Veteran also suffers from psychiatric disorders other than PTSD, then the examiner should attempt to distinguish between the symptoms attributable to the service-connected PTSD and those attributable to other mental health disorders.  The impact of the Veteran's PTSD on his employability should be discussed, as well.


To facilitate providing this necessary information and as part of the examination, the examiner should review the relevant records in the claims file.  The examination report should indicate whether the file was reviewed.  It is most important, however, that the examiner provide explanatory rationale for all of his/her opinions, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate this claim for an even higher rating for the PTSD.  If an even greater rating is denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

